DETAILED ACTION
After Final, response was filed on 10/11/2021.  
Claims 1-5, 12-14, 18, 20-25, 27 and 29-32 are pending.
Claims 6-11, 15-17, 19, 26 and 28 are canceled.
Claims 1-5, 12-14, 18, 20-25, 27 and 29-32 are allowed.

REASONS FOR ALLOWANCE
The present invention is directed to method and device for resource allocation in radio systems with frequency domain repetition.  Each independent claim identifies the uniquely distinct features: regarding claim 1, wherein said frequency domain repetition is associated with a predetermined mapping of repetitions involving scheduled repetitive transmission of physical data within radio resource units at different frequencies of a common subframe within said resource bandwidth, wherein an integer number of repetitive transmissions of a whole block of physical data, and a first portion of one further transmission of the block of physical data, is scheduled within a first subframe over the full frequency range of the resource bandwidth, and a second portion of the further transmission of the block of physical data is scheduled within a second subframe, in combination with other limitations in the claim.  
The closest prior art, Wang et al., (WO 2016161618) disclose conventional way the wireless communication with coverage enhancement (for example, 15 dB for MTC) , repetitions of a channel to be transmitted (e.g. PDSCH (Physical Downlink Shared Channel) or PUSCH (Physical Uplink Shared Channel) ) can be a basic solution to enhance the coverage. The DCI (Downlink Control Information) for a channel with 
The closest prior art, Shi et al., (US 2018/0234952 A1) disclose conventional way the base station determines position(s) of one or more search spaces according to at least one of a coverage level and a message type, and sends a downlink control channel in the search space, the coverage level comprising at least a non-coverage enhanced level (CE0) and coverage enhanced levels (CE1, CE2, CE3), the message type comprising at least random access response (RAR), paging, radio resource control (RRC), and transmission power control (TPC); the search space comprising: a collective search space (CSS), a dedicated search space (dedicated SS), and a non-user search space (non-USS); and the position of the search space comprising: a narrow-band/frequency domain position, a time domain position, and a set position, either singularly or in combination, fail to anticipate or render the above features obvious.
Claims 30 and 31 encompasses limitations that are similar to claim 1. Thus, claims 30 and 31 are allowed based on the same reasoning as discussed above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.